DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 9, and 12 are objected to because of the following informalities:   
Claim 1 recites the limitation “the first side” in line 8. This limitation while not unclear as to which first side Applicant is referring to, should be amended to recite “the first side of the user’s mouth to maintain consistency in the claim. 
Claim 9 recites the limitation “a is gap formed”, this limitation should be amended to recite “a gap is formed” in order to comprise proper sentence structure.  
Claim 9 recites the limitation “the volume” this limitation while not unclear should be amended to recite “the volume of thermoplastic material” to maintain consistency in the claim. 
Claim 9 recites the limitation “the first portion of teeth” this limitation while not unclear should be amended to recite “the first portion of the patient’s teeth” to maintain consistency in the claim. 
Claim 9 recites the limitation “the first portion” this limitation while not unclear should be amended to recite “the first portion of the patient’s teeth” to maintain consistency in the claim. 
Claim 12 is objected to because the claim lacks limitations. Thus, no examination can be conducted for claim 12. Claim 12 will be considered as a canceled claim until limitations are added to claim 12. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a portion of a user’s lower teeth on a first side of the user’s mouth”. The recitation of a first side of the user’s mouth is unclear due to the fact that a first side of the user’s mouth has already been presented with respect to the “a channel portion”. Therefore, it is unclear as to if this is the same or a different first side of the user’s mouth. For the purpose of examination, Examiner will interpret this limitation as being the same as earlier presented in the claim.
Claim 9 recites the limitation "the upper and lower teeth" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret this limitation as “a user’s upper and lower teeth”.
The term “substantially” in claim 9 with respect to the coverage of the first portion of teeth is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, Examiner will interpret the limitation as “the volume is selected to cover the first portion of teeth”.
Claims 2-8, 10-11, and 13-15 are rejected under 35 U.S.C. 112(b) as being dependent on a rejected claim. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-11, and 13-15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 recites the limitation “wherein the lower portion is separated from the channel portion forming a gap between the portion of the upper teeth and the portion of the lower teeth on the first side of the user's mouth and a gap on a second side of the user's mouth opposite the first side” without reciting configured/adapted to language with respect to the gap, thus positively reciting the portion of the user’s upper teeth, the portion of the user’s lower teeth, the first side of the user’s mouth, and the second side of the user’s mouth. 
Claim 9 recites the limitation “a volume of thermoplastic material that is formable to a first portion of a patient's teeth” which positively recites a first portion of a patient’s teeth, “wherein the volume is selected to substantially cover the first portion of teeth” which also positively recites the first portion of teeth, “wherein upon forming to the first portion of teeth” which also positively recites the first portion of teeth, “a is gap formed between the upper and lower teeth at the first portion”  which positively recites the upper and lower teeth, “and wherein the gap prevents contact of a second portion of teeth opposite the first portion of teeth” which positively recites a second portion of teeth and the first portion of teeth.
Claim 10 recites the limitation “where the bite blocker engages ¾ or less of the portion of the user’s upper teeth and the portion of the user’s lower teeth” without reciting configured/adapted to language with respect to the gap, thus positively reciting the portion of the user’s upper teeth, and the portion of the user’s lower teeth. 
To obviate a rejection under 35 USC 101, the Office suggests that any claim that would include a human being, or part thereof, within its scope should use “adapted to___” or “adapted for ___” or “configured to” or configured for” to define the metes and bounds of the claimed subject matter which is a permissible form of expression.  
Claims 1-8, 11, and 13-15 are rejected under 35 U.S.C. 101 as being dependent on a rejected claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-11, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgan et al. (US 2006/0237020 A1) (hereinafter Morgan).
In regards to claim 1, Morgan discloses A bite blocker (14; see [0037]; see figure 16 and 17; 14 while described as a mouthguard, provides a layer of material between a user’s upper and lower teeth (see [0034]) and therefore is considered a bite block), comprising: 
A channel portion (30; see [0034]; see figure 16), the channel portion (30) configured to follow and engage a portion of a user's upper teeth (see figure 32) on a first side of the user's mouth (see figure 17 that 14 is shaped to conform to a user’s dental arch, and is intended to be put on one side of the user’s mouth, and thus 30 follows, and engages a portion of a user’s upper teeth on a first side of the user’s mouth), 
A lower portion (40; see [0034]; see figure 19) opposite the channel portion (30; see figure 19), the lower portion (40) configured to follow and engage a portion of a user's lower teeth (see figure 32) on a first side of the user's mouth (see figure 17 that 14 is shaped to conform to a user’s dental arch, and is intended to be put on one side of the user’s mouth, and thus 40 follows, and engages a portion of a user’s lower teeth on a first side of the user’s mouth), and wherein the lower portion (40) is separated from the channel portion (30; separated via 20; see figure 19) forming a gap between the portion of the upper teeth and the portion of the lower teeth on the first side of the user's mouth (the presence of material 20 between a user’s upper and lower occlusal surfaces creates a gap between occlusal surfaces on the side the mouthguard is applied to; see [0034]) and a gap on a second side of the user's mouth opposite the first side (the presence of material between occlusal surfaces which creates a gap on one side of the user’s mouth, inherently creates a corresponding gap on the opposite side (or second side) of the user’s mouth), 
An anterior wall (104; see [0048]; see figure 16 and 19), wherein the anterior wall (104) extends upward from the channel portion (30; see figures 16 and 19) and is configured to be positioned on an outside portion of the patient's upper teeth and gums (see figures 16 and 17 that 104 is positioned on a buccal side of the device), 
A posterior wall (108; see [0048]; see figures 16 and 17), wherein the posterior wall (108) extends upward from the channel portion (30; see figures 16 and 19) and is configured to be positioned on an inside portion of the patient's upper teeth and gums (see figures 16 and 17 that 108 is positioned on a lingual side of the device).
In regards to claim 2, Morgan discloses the invention as discussed above. 
Morgan further discloses where the gap is configured to be at least 4mm (see [0055] in reference to 20 having a thickness of 4mm-12mm, thus, the gap created by 20 on the side the device is applied to is at least 4mm, and the corresponding gap on the second side would also be at least 4mm).
In regards to claim 3, Morgan discloses the invention as discussed above. 
Morgan further discloses where at least a portion of the channel (30) and a portion of the anterior (104) and posterior walls (108) is composed of thermoplastic material (see [0077] in reference to EVA being used for the mouthguard, EVA is a thermoplastic material as evidenced by [0077-0078] and Applicant’s specification [0046]), and wherein the thermoplastic material is formable upon the application of boiling water (see [0078]). 
In regards to claim 5, Morgan discloses the invention as discussed above. 
Morgan further discloses where the posterior wall (108) extends upward less than the anterior wall (104) from the channel (30; see figure 18 that the anterior portion 112 of 104 extends higher than 108 from 30). 
In regards to claim 6, Morgan discloses the invention as discussed above. 
Morgan further discloses where the anterior wall (104) extends upward 10-18 mm from the channel (30; see [0053] in reference to 92 being from 6 to 18 mm wide (from the most inferior point to the superior point)) and the posterior wall (108) extends upward 10-18 mm from the channel (30; see figure 19 that 90/108 is the same height as 92/104, thus 108 is also construed to extend 6 to 1 mm from 30). 
In regards to claim 7, Morgan discloses the invention as discussed above. 
Morgan further discloses where the lower portion (40) is contoured to match a tooth profiles of the portion of the user’s lower teeth (see figures 16 and 17 that 14 is intended to conform to a user’s dental arch, thus 40 is considered to be contoured to match labial and lingual tooth profiles of the user’s lower teeth; further see figures 30 and 31 that 40 can have a plurality of shapes which can match occlusal tooth profiles as well). 
In regards to claim 8, Morgan discloses the invention as discussed above. 
Morgan further discloses wherein at least a portion of the lower portion (40) is composed of thermoplastic material (see [0077] in reference to EVA being used for the mouthguard, thus 40 is formed of EVA). 
In regards to claim 9, Morgan discloses A single piece bite blocker (14; see [0037]; see figure 16; see figure 16 that 14 is a single piece), comprising: 
a volume of thermoplastic material (see [0077] in reference to EVA being used for 14; thus there is a volume of EVA) that is formable to a first portion of a patient's teeth upon application of heat or boiling water (see [0078]), wherein the volume is selected to substantially cover the first portion of teeth (see figure 32), wherein upon forming to the first portion of teeth, a is gap formed between the upper and lower teeth at the first portion (see [0055] in reference to 20 having a thickness of 4mm-12mm, thus, the gap created by 20 on the side the device is applied to is at least 4mm), and wherein the gap prevents contact of a second portion of teeth opposite the first portion of teeth (the gap created by 20 on the side the device is applied to is at least 4mm, and consequentially, the corresponding gap on the second side would also be at least 4mm).
In regards to claim 10, Morgan discloses the invention as discussed above. 
Morgan further discloses where the bite blocker (14) engages ¾ or less of the portion of the user’s upper teeth and the portion of the user’s lower teeth (see [0039] in reference to 12 engaging one side of the user's jaw to receive substantially one side of the user's upper teeth and one side of the lower teeth (or ½ of the user’s teeth); see figures 2 and 17 that 12 and 14 have substantially the same shape and therefore 14 is considered to engage substantially one side of the user's upper teeth and one side of the lower teeth as well).
In regards to claim 11, Morgan discloses the invention as discussed above.
Morgan further discloses wherein the gap formed between the upper and lower teeth is 5-7 mm (see [0055] in reference to 20 having a thickness of 4mm-12mm, thus, the gap created by 20 on the side the device is applied to is at between 4-12mm).
In regards to claim 14, Morgan discloses the invention as discussed above. 
Morgan further discloses wherein the first portion of a patient's teeth comprises less than 75% of the patient's teeth (see [0039] in reference to 12 engaging one side of the user's jaw to receive substantially one side of the user's upper teeth and one side of the lower teeth (or 50% of the user’s teeth) see figures 2 and 17 that 12 and 14 have substantially the same shape and therefore 14 is considered to engage substantially one side or 50% of the user's upper teeth and one side of the lower teeth as well, thus the first portion of the patient’s teeth is considered to be 50%), the second uncovered portion comprising at least 25% of the patient's teeth (with 50% of the first portion of teeth being covered by 14, the second portion of the user’s teeth which is left uncovered by 14 is also 50%).
In regards to claim 15, Morgan discloses the invention as discussed above. 
Morgan further discloses wherein the first portion of a patient's teeth comprises 50% or less of a patient's total teeth and is located on one side of the patient's mouth ((see [0039] in reference to 12 engaging one side of the user's jaw to receive substantially one side of the user's upper teeth and one side of the lower teeth (or 50% of the user’s teeth) see figures 2 and 17 that 12 and 14 have substantially the same shape and therefore 14 is considered to engage substantially one side or 50% of the user's upper teeth and one side of the lower teeth as well).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (US 2006/0237020 A1) (hereinafter Morgan) in view of Fischer et al. (US 6,716,029 B2).
In regards to claim 4, Morgan discloses the invention as discussed above. 
Morgan does not disclose wherein the anterior wall comprises two portions, a first portion is composed of Polypropylene, and a second portion is composed of a thermoplastic material.
However, Fischer teaches an analogous bite blocker (90; see [Col 12 ln 28-40]; see Figures 8a-d) comprising an analogous anterior wall (96; see [Col 12 ln 28-40]; see Figure 8d), and an analogous channel portion (94; see [Col 12 ln 28-40]; see Figure 8c); wherein the anterior wall (96) comprises two portions, a first portion is composed of Polypropylene (when the impression material (which is polypropylene; see [Col 12 ln 1-5]) 109 of 94 is molded with a user’s teeth, 109 will rise above the teeth and be in contact with 96, thus becoming a part of 96), and a second portion is composed of the thermoplastic material (96 is composed of a second thermoplastic material; see [Col 9 ln 60-Col 10 ln 10]; thus the anterior wall comprises two portions being polypropylene and thermoplastic material) for the purpose of providing a level of stiffness and flexibility as structurally required (see [Col 9 ln 60-Col 10 ln 10]). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the anterior wall as disclosed by Morgan and to have provided the first portion composed of polypropylene and a second portion comprised of thermoplastic material as taught by Fischer in order to have provided an improved anterior that would add the benefit of providing a level of stiffness and flexibility as structurally required (see [Col 9 ln 60-Col 10 ln 10]). 
In regards to claim 13, Morgan discloses the invention as discussed above.
Morgan does not disclose where the anterior wall further comprises two different materials, a first non-thermoplastic material located on an outer side of the anterior wall, facing a user's lip, and a second thermoplastic material located toward an inner side of the anterior wall.
However, Fischer teaches an analogous bite blocker (90; see [Col 12 ln 28-40]; see Figures 8a-d) comprising an analogous anterior wall (96; see [Col 12 ln 28-40]; see Figure 8d), and an analogous channel portion (94; see [Col 12 ln 28-40]; see Figure 8c); wherein the anterior wall (96) further comprises two different materials (impression material 109, which when109 of 94 is molded with a user’s teeth, 109 will rise above the teeth and be in contact with 96, thus becoming a part of 96, and the material of 96 which can be foams, plastics, composites, wood, metal, ceramics, and fiberglass (see [Col 10 ln 1-10])), a first non-thermoplastic material (see [Col 10 ln 1-10] in reference to the material chosen may be foams, plastics, composites, wood, metal, ceramics, and fiberglass which differ from thermoplastics and thermoset materials) located on an outer side of the anterior wall (96; see figure 8d that 96 is located on an outer side of the wall formed by 96 and 109), facing a user's lip (96 faces a user’s lip), and a second thermoplastic material (polypropylene; see [Col 12 ln 1-5]) located toward an inner side of the anterior wall (96; see figure 8d that 109 is located toward an inner side of the anterior wall) for the purpose of providing a level of stiffness and flexibility as structurally required (see [Col 9 ln 60-Col 10 ln 10]). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the anterior wall as disclosed by Morgan and to have provided the anterior wall comprising two different materials with a non-thermoplastic material located closer to a user’s lip and a thermoplastic material located on an interior side of the anterior wall as taught by Fischer in order to have provided an improved anterior wall that would add the benefit of providing a level of stiffness and flexibility as structurally required (see [Col 9 ln 60-Col 10 ln 10]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A MILLER/            Examiner, Art Unit 3786                                                                                                                                                                                            

/MICHELLE J LEE/            Primary Examiner, Art Unit 3786